Title: From Alexander Hamilton to Ebenezer Stevens, 7 October 1799
From: Hamilton, Alexander
To: Stevens, Ebenezer


          
            Sir,
            New York Oct 7. 1799
          
          Inclosed are sundry returns. One of Articles wanting at Niagara was lately sent you. It demands immediate attention. But you will not consider yourself bound to furnish the precise quantity required but such as may be proper for a garrison of two Companies of Artillery Infantry & half a Company of Artillerists
          With great consin yr obn Ser
          
            A Hamilton
          
          E Stevens Eq
        